DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 	The amendments and remarks filed on 02/28/2022 are acknowledged and have been fully considered.  Claims 1-13 are pending.  Claim 8 has been amended. Claim 13 is newly added. Claims 1-7 and 9-11 remain withdrawn as being directed to non-elected claims.  Claims 8, 12 and 13 are now under consideration on the merits.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) in view of Miyazaki (Nature, 2012; cited in PTO-892 on 12/12/2018; Of Record) and Engelmann .
Regarding claims 8 and 13, McCabe teaches culturing corneal endothelial cells (CECs) produced from human embryonic stem cells in 6-well culture plates (see [0313] – reads on a culture container).  McCabe teaches the CECs may be cultured on a matrix comprising laminin 511 (see [0182], see claim 12 – reads on ‘contacting the cells with a composition’).  McCabe teaches the CECs are obtained from stem cells through directed differentiation (see [0179]), so the CECs in its methods are differentiated CECs.
McCabe does not teach its methods are directed to “promoting growth” of differentiated CECs as recited in the preamble.  McCabe does not teach laminin 511-E8 fragment at a concentration of 0.1-1.5 µg/cm2 as recited in claim 12 and at a concentration 0.1-1.0 µg/cm2 as recited in claim 13.
Miyazaki teaches that laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2).  Miyazaki teaches the laminin 511-E8 fragment has significantly higher adhesive properties than those of intact laminin-511 (see Fig. 1, pg. 2 col. 2 Results para. 1).  Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0.2-25 µg/cm2 (see Fig. 1b) including 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 (see Fig. 1b, see pg. 8 col. 2 Coating of matrices).  Miyazaki teaches cell adhesion was dose-dependent of the amount of matrix protein coated with different maxima and cell adhesion for laminin 511-E8 was maximum at 1.5 µg/cm2 LM511-E8 (see pg. 2 col. 2 Results para. 1 – concentration of laminin 511-E8 is a result effective variable). Miyazaki teaches the 
Engelmann teaches culturing human CECs on culture dishes coated with laminin (pg. 1657 col. 2 Coating of the culture dish surfaces) and teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the matrix protein, laminin 511, on which the CECs are cultured in McCabe’s method, with laminin-511-E8 fragment at 0.2 µg/cm2, 0.4 µg/cm2, 0.8 µg/cm2 and maximum concentration, 1.5 µg/cm2, as suggested by Miyazaki.  One of ordinary skill in the art would be motivated to do so because Miyazaki teaches laminin 511-E8 has significantly higher adhesive properties than intact laminin-511 and that laminin 511-E8 fragments serve as a functionally minimal form of laminin 511. There is a reasonable expectation of success in culturing differentiated CECs on a matrix comprising laminin 511-E8 fragment at a concentration of 0.2 µg/cm2, 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2  because Engelmann teaches that laminins promote cell proliferation of CECs. 
The amount of laminin 511-E8 taught by Miyazaki, 0.2-1.5 µg/cm2, overlaps with the ranges 0.1-1.5 µg/cm2 as recited in claim 12 and 0.1-1.0 µg/cm2 as recited in claim 13.  Therefore, these ranges of the amount of laminin 511-E8 fragment are rendered obvious.  Further, Miyazaki teaches amount of laminin 511-E8 is a result effective variable because it teaches the cell adhesion is dependent on the amount of laminin 511-E8 coated (see pg. 2 col. 2 Results para. 1).  It would have been obvious to one of 
Regarding the limitations “promoting growth of differentiated corneal endothelial cells” recited in the preamble, the instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27. Also, these limitations are the intended outcome of the recited method steps.  Methods are defined by their constituent steps, not by an intended use or application. See M.P.E.P. § 2111.02. Since McCabe in view of Miyazaki and Engelmann teaches culturing differentiated CECs in a culture container coated with laminin 511-E8 at a concentration of 0.2-25 µg/cm2, including 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 (this results in contacting the differentiated CECs with a composition comprising laminin 511-E8 fragment at a concentration 0.1-1.5 µg/cm2 as recited in claim 12 and at a concentration 0.1-1.0 µg/cm2 as recited in claim 13 – which is the active method step in the instant claims), the methods taught by McCabe in view of Miyazaki and Engelmann would also result in the same outcome as the instant claims (promoting growth of differentiated CECs).
Regarding claim 12, McCabe teaches the CECs may be human CECs (par. [0088]) but does not teach the differentiated CECs to be isolated from human cornea. Engelmann teaches methods to isolate CECs from human donor corneas (pg. 1657 col. 1 para 2) and teaches culturing them on culture dishes coated with laminin (pg. 1657 col. 2 Coating of the culture dish surfaces).

The combination of McCabe, Miyazaki and Engelmann renders claims 8, 12 and 13 obvious.
Response to Arguments
Applicant’s arguments filed on 02/28/2022 have been fully considered but are not persuasive.  Applicants argue that instant claim 12 has been amended to recite a specific concentration range of 0.1-1.5 µg/cm2 of laminin 511-E8 fragment and newly added claim recites the preferred range of 0.1-1.0 µg/cm2 of laminin 511-E8 fragment. Applicants argue that the recited ranges of laminin 511-E8 are particularly useful for growth of corneal endothelial cells and do not raise issue of toxicity.  Applicants argue that higher concentrations of 2 and 4 µg/cm2 do not perform any better that 1 or 1.5 µg/cm2 (see last para on page 5 of remarks filed 02/28/2022).  Applicants argue that even though Miyazaki teaches concentration of laminin 511-E8 in the range of 0-25 µg/cm2, it is directed to stem cells and not corneal endothelial cells as claimed by the pending claims. Applicants cite the teachings of Gospodarowicz et al., to argue that corneal endothelial cells produce large amount of laminin. Applicants cite the teachings of Farina et al., that undifferentiated stem cells do not produce laminin. Applicants argue that therefore, a person of ordinary skill in the art would not have to looked to the 2) on a specific cell type (differentiated CECs) would not have been predictable to one of ordinary skill in the art based on the teachings of McCabe, Miyazaki and Engelmann (see last para on page 6 of remarks filed on 02/28/2022). Applicants argue that the data presented in instant Fig. 6 and 12 which shows efficient growth of differentiated CECs while maintaining normal functions is unexpected in view of the prior art (see first para on page 7 of remarks filed 02/28/2022).
These arguments are not persuasive because applicants are arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant claims are rejected as being obvious under 35 USC 103 over the combined teachings of McCabe, Miyazaki and Engelmann as discussed above.  
McCabe teaches culturing corneal endothelial cells (CECs) produced from human embryonic stem cells through directed differentiation (see [0179] - so the CECs in its methods are differentiated CECs) in 6-well culture plates (see [0313] – reads on a culture container).  McCabe teaches the CECs may be cultured on a matrix comprising laminin 511 (see [0182], see claim 12 – reads on ‘contacting the cells with a composition’).  

Miyazaki teaches laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2). Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0.2-25 µg/cm2, including 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 (see Fig. 1b, see pg. 8 col. 2 Coating of matrices). Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2). 
In light of these teachings, there is a reasonable expectation of success that modifying the methods of McCabe and culturing differentiated CECs on a matrix comprising laminin 511-E8 fragment at 0.2 µg/cm2, 0.4 µg/cm2, 0.8 µg/cm2 and 1.5 µg/cm2 would promote proliferation of the CECs (increase of cell numbers) because Engelmann teaches that laminins promote cell proliferation of CECs and the same coating concentration of laminin 511 E8 fragment taught by Miyazaki would be applicable to other types of cells such as CECs.  Applicants have not provided any evidence that laminin 511 E8 would not be expected to promote cell growth of corneal endothelial cells.  Since Miyazaki explicitly teaches that the laminin 511 E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2), this fragment would predictably bind to the integrin expressed on the surface of CECs. Further, Miyazaki teaches amount of laminin 511-E8 is a result effective variable because it teaches the cell adhesion is dependent on the amount of 
Miyazaki teaches that cell adhesion is dependent on the type of matrix protein and amount of matrix protein coated (see page 2 col. 2 Results para. 1). Miyazaki teaches that maximal stem cell adhesion was observed for laminin 511-E8 at 1.5µg/cm2 (see page 2 col. 2 Results para. 1) and teaches that at amounts higher than 1.5µg/cm2 the effect was lower than at 1.5µg/cm2 (see Fig. 1b). Therefore, it is not unexpected that higher concentrations of 2 and 4 µg/cm2 of laminin 511-E8 would not result in better growth as disclosed in Fig. 6 and 12. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657